 Case 3:18-cv-00847-TSL-RPM Document 12 Filed 09/08/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

EZRA LAMOND STOKES                                             PLAINTIFF

VS.                                 CIVIL ACTION NO. 3:18CV847TSL-RPM

WARDEN ARCHY B. LONGLEY, ET AL.                                DEFENDANT


                                  ORDER

      This cause is before the court on the report and

recommendation of United States Magistrate Judge Robert P. Myers

entered on August 20, 2020, recommending that Stokes’ complaint be

dismissed for failure to exhaust.      Plaintiff Ezra Lamond Stokes

has not filed an objection and the time for doing so has expired.

Having reviewed the report and recommendation, the court concludes

that the report and recommendation is well taken and hereby

adopts, as its own opinion, the magistrate judge’s report and

recommendation.

      Based on the foregoing, it is ordered that the report

and recommendation of United States Magistrate Judge Robert P.

Myers entered on August 20, 2020, be, and the same is hereby,

adopted as the finding of this court.      Accordingly, it is ordered

that the complaint is dismissed for failure to exhaust.

      A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.
Case 3:18-cv-00847-TSL-RPM Document 12 Filed 09/08/20 Page 2 of 2




   SO ORDERED this 8th day of September, 2020.


                    /s/ Tom S. Lee_________________
                    UNITED STATES DISTRICT JUDGE
